Citation Nr: 1115800	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for cancer of the tonsil.

3.  Entitlement to service connection for a disability of the peripheral nerves.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for herniated disc in the lower back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran submitted a Notice of Disagreement (NOD) that expressed disagreement with all six service connection claims denied by the rating decision.  According to a subsequent Report of Contact in September 2006, a Decision Review Officer (DRO) understood the Veteran to be stating that he was no longer in disagreement with the denial of service connection for  hypertension and for  herniated disc, and those two issues were not listed in the Statement of the Case (SOC) as issues on appeal.  However, the Veteran now asserts in essence that he had not intended to withdraw his appeal in regard to those two issues.   

In March 2011 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is associated with the claims files. 

The issues of service connection for PTSD, service connection for hypertension and service connection for herniated disc are addressed in the Remand that follows the Order section of the decision below.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive.

2.  Neither cancer of the tonsil nor disability of the peripheral nerves was present until many years following the Veteran's discharge from service and neither disability is etiologically related to service.

3.  Osteoarthritis was not present until many years after the Veteran's separation from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Cancer of the tonsil was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A disability of the peripheral nerves was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Osteoarthritis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for cancer of the tonsil, a disability of the peripheral nerves and osteoarthritis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case was provided adequate VCAA notice, to include notice concerning the disability-rating and effective-date elements, prior to the April 2006 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record.  The Veteran has also been afforded appropriate VA medical examinations in regard to the claims herein decided, and he has been afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Analysis

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for cancer of the tonsil

The Veteran served in Vietnam from March 1967 to March 1968.  His exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) (c).  

In this case, the NAS issued "Veterans and Agent Orange: Update 2008" (NAS Update 2008) that specifically found a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity, including the tonsil.

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case, STRs are silent in regard to cancer of the tonsil.  Cancer of the tonsil was initially diagnosed in March 2002.  Biopsy in April 2002 confirmed the presence of squamous cell carcinoma of the left tonsil.  The tumor was treated by radiation therapy and chemotherapy through September 2002.  The treatment records pertaining to such therapy are silent in regard to any association between the cancer and active service in general or herbicide exposure in particular.

In a VA psychiatric examination in February 2005, the Veteran told the examiner he attributed his cancer to smoking and possibly to exposure to Agent Orange in Vietnam.

The Veteran had a VA nose-and-throat examination in December 2005, performed by Dr. AG.  Dr. AG noted the Veteran had a history of Agent Orange exposure as well as smoking and drinking.  Dr. AG diagnosed residual of cancer of the throat, pharyngitis siccas with loss of taste and no active nasal sinus disease.  Based on the examination and review of the claims file Dr. AG stated an opinion that the Veteran's residual cancer of the throat was as likely as not due to military service.

In January 2006 Dr. AG was asked to provide a more detailed opinion.  Dr. AG reviewed the claims file and noted history of Agent Orange exposure as well as smoking and drinking during service.  Dr. AG stated an opinion that that the smoking and drinking, combined with the Agent Orange exposure, had damaged the Veteran's cells and contributed to the squamous cell carcinoma of the tonsil.  Thus, the squamous cell carcinoma is at least as likely as not due to exposure to Agent Orange during service.

In March 2006 the file was reviewed by a VA oncologist, Dr. FZ.  Dr. FZ reviewed the claims file and the examination reports of Dr. AG cited above.  Dr. FZ stated the interval period of 33 years between active service and diagnosis of cancer made the relationship between the Veteran's disease and possible Agent Orange exposure unlikely.  Further, the Veteran had a significant history of tobacco use before, during and after service; at the time of his diagnosis he admitted to starting smoking in 1955 and to have smoked at least 5 cigarettes per day for the past 40 years; he also had a history of alcohol use that was once heavy.  Thus, the Veteran had significant risk factors for the development of tonsillar cancer from alcohol and tobacco use, much of which occurred before and after discharge from service.  Scientists are still trying to understand how tobacco and herbicides affect cell structure, but Agent Orange is not likely to be the cause of the Veteran's tonsillar cancer.

In March 2006 Dr. FZ and another VA oncologist, Dr. VC, reviewed the file jointly in conjunction with reviewing oncology textbooks related to the etiology of squamous cell cancer and the relationship of Agent  Orange to cancer.  There is sufficient evidence of association between Agent Orange and some cancers, but not regarding a relationship between Agent Orange and tonsillar cancer.  The most common risk factors of tonsillar cancer are tobacco and alcohol use; other risk factors are genetics, diet, and irritants such as poor dental hygiene and marijuana use.  Review of the record showed the Veteran to have been a smoker and heavy alcohol user for many years after discharge from service, and to have used illicit drugs including marijuana until several years before he developed his cancer.  Drs. FZ and VC concluded the Veteran had significant risk factors for the development of tonsillar cancer and it was not likely that Agent Orange was the cause of the cancer.

The files contain a report of examination in November 2006 by Dr. NK, who was apparently consulted by the Veteran for a medical opinion.  Dr. NK noted the Veteran had been treated for tonsillar carcinoma in 2002 and admitted to smoking for many years and to drinking alcohol.  Dr. NK stated in regard to etiology that smoking and alcohol are the most preceding factors for head and neck squamous cell carcinoma.  In this case, because of the Veteran's smoking history it was very hard to determine whether the disease was due to smoking or to Agent Orange, but it was likely due to smoking.  

The Veteran testified before the Board in March 2011 that a physician had attributed his cancer of the tonsil to smoking although he had informed that physician that he had never smoked in his life.  The Veteran believed his cancer to be due to Agent Orange exposure.   

On review of the evidence above, the Board finds that the Veteran's cancer was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.

The evidence establishes cancer of the tonsil was initially diagnosed in 2002, 33 years after discharge from service.  The Veteran attributes his cancer to Agent Orange exposure, but lay persons are not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case there is conflicting medical opinion regarding an association between Agent Orange and the Veteran's tonsillar cancer, with Dr. AG asserting the likelihood of such an association and Drs. FZ, VC and NK all asserting the cancer is due to smoking rather than to Agent Orange.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board assigns great probative value to the opinions of Drs. FZ and VC because they performed research of clinical texts and also provided the most reasoned clinical rationale.  Further, they are shown to be oncologists, whereas the specialty of Dr. AG is not identified.  The Board notes in that regard that a medical professional is not competent to opine as to matters outside his scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).

The Board acknowledges that Dr. AG examined the Veteran, while Drs. FZ and AC did not.   However, Dr. NK did examine the Veteran, and she arrived independently at the same conclusion as Drs. FZ and AC.

In sum, the Board has found that the most probative medical evidence shows the Veteran's cancer is most likely due to smoking rather than to active service in general and Agent Orange exposure in particular.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board and his correspondence to VA.

The Veteran's lay evidence in this case consists of his personal belief that his cancer was caused by Agent Orange exposure.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

To the degree that the Veteran testified he had never smoked cigarettes in his life, such testimony is directly refuted by his statements to numerous medical examiners admitting tobacco use (for example, he reported to a VA examiner in December 2005 that he had smoked one pack every three days for the past 20 years).  His testimony in that regard is accordingly inconsistent with his own statements of record and not credible.  

Based on the evidence above the Board finds the Veteran's cancer of the tonsil was not present until more than one year following his discharge from active service and is not etiologically related to active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for disability of the peripheral nerves

As noted above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, NAS Update 2008 specifically found a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for chronic peripheral nervous system disorders.

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee, 34 F.3d 1039, 1042.

In this case, STRs are silent in regard to peripheral neuropathy.  

The file includes a Report of Medical Examination by the Federal Penitentiary Hospital in Lewisburg, Pennsylvania in which the neurologic system, to include the upper and lower extremities, is clinically rated as "normal."  

The Veteran complained to University Hospital in March 2002 of left shoulder pain resulting from having lifted someone off the ground; the clinical impression was shoulder strain.  The Veteran denied back pain and denied weakness or paresthesias.

As noted above, the Veteran was diagnosed with cancer of the tonsil in March 2004 and had a regimen of chemotherapy and radiation therapy.  In April 2004 he presented to his oncology provider complaining of tingling in the hands and foot; the clinical impression was polyneuropathy due to the chemotherapy drugs.

The Veteran was involved in a motor vehicle accident (MVA) in August 2004, following which he reported neck and back pain.

In a VA history and physical (H&P) examination in February 2005 the Veteran endorsed low back pain since an MVA in August 2004.  He denied extremity or radicular pain, and neurological examination was grossly within normal limits.

In a VA ambulatory care clinic note in February 2005 the Veteran complained of tingling and numbness in both feet and hands.  He endorsed chronic back pain since an MVA the previous year and stated a private neurologist had informed him the tingling of the hands and feet was due to a herniated disc.  However, he also stated a private oncologist had attributed his tingling symptoms to X-rays and chemotherapy for his cancer.  Neurological examination was within normal limits; the clinical impression was paresthesias of the hands and feet.

The Veteran had a VA ambulatory care environmental agent evaluation in May 2005 during which he complained of tingling and numbness of the hands and feet for the past three years, which he had been told was due to chemotherapy.  He also reported neurologic symptoms of headache, loss of consciousness and gait disturbance, although he denied paralysis or tremor.  Examination was positive for decreased sensation to pinprick in a "glove" pattern in the hands.  There was no clinical impression, but the Veteran was recommended for Agent Orange screen.

The Veteran had a VA examination of the feet in December 2005 during which he complained of chronic tingling and cold sensations in the hands and feet that began specifically after his release from cancer treatment by radiation and chemotherapy.  The examiner's diagnosis in relevant part was paresthesias with peripheral neuropathy most likely secondary to chemotherapy and radiation therapy treatment for squamous-cell carcinoma of the throat.
 
The Veteran also had a VA examination of the peripheral nerves in December 2005 in which the examiner focused on a herniated disc in the lower back but also noted decreased sensation in the bilateral hands and feet.  The examiner's diagnosis was chronic lower back strain and peripheral neuropathy of the upper and lower extremities.

The Veteran submitted a statement in March 2006 that the side effects of his cancer included numbness in the hands and feet, and that the side effects of radiation and chemotherapy essentially rendered him unemployable.   The Veteran's wife submitted a supporting statement asserting that the Veteran complained constantly about his hands and feet.

The Veteran testified before the Board in March 2011 that he attributed his peripheral neuropathy to undocumented injuries due to falls during active service.  He believed that peripheral neuropathy was diagnosed during service.

Review of the evidence above shows the Veteran's peripheral neuropathy has been attributed to his treatment for cancer; there is no medical opinion of record attributing the Veteran's peripheral neuropathy to service.  Since service connection has been denied for the Veteran's cancer, service connection for the peripheral neuropathy as secondary to the cancer is not warranted.

The Veteran testified as to his belief that peripheral neuropathy is due to undocumented falls during service.  However, he denied paresthesias in 2002.  It was not until after his cancer treatment in 2002 that he began to complain of any disorder of the peripheral nerves.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran's wife can certainly provide an eyewitness account of the Veteran's visible symptoms.  Espiritu, 2 Vet. App. 492, 494.  However, nothing in the lay statement provided by the Veteran's wife shows a relationship between the Veteran's symptoms and active service.

In sum, based on the evidence above the Board finds the Veteran's peripheral neuropathy developed more than one year after the Veteran's discharge from service and is not etiologically related to active service, to include herbicide exposure.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for osteoarthritis

The Veteran had a crush injury of the left foot, with multiple fractures and dislocations, prior to service in December 1957 when a school bus ran over his left foot.  The fracture healed without apparent complications.
 
STRs are silent in regard to osteoarthritis.  In his December 1969 separation examination the Veteran specifically denied history of arthritis or rheumatism. 

STRs are also silent in regard to fracture or other traumatic injury to any bone or joint during service.  The Veteran's induction physical in August 1966 found no current limitation due to the left foot.  There is no record in STRs of complaints regarding the left foot, and the separation examination in December 1969 noted clinical evaluation of the lower extremities as "normal."

Service connection may be granted if osteoarthritis becomes manifest to a compensable degree within one year of discharge from service, even if not documented during service.  38 C.F.R. § 3.309(a).  However, in this case there is no indication osteoarthritis became manifest to any degree until many years after discharge from service, so the presumption does not apply.

The file includes a September 1979 Report of Medical Examination by the Federal  Penitentiary Hospital in Lewisburg, Pennsylvania in which the spine and other musculoskeletal areas, to include the upper and lower extremities, were clinically rated as "normal."  

In a self-reported Report of Medical History executed by the Veteran in November 1979 in conjunction with examination at the Federal Penitentiary Hospital in Lewisburg, the Veteran denied history of arthritis, rheumatism or bursitis.  He also denied previous history of broken bones or bone, joint or other deformities.

In a self-reported Report of Medical History executed in February 1985, the Veteran once again denied history of arthritis, rheumatism or bursitis, previous history of broken bones, and bone, joint or other deformity.

A July 1996 VA outpatient treatment note shows the Veteran presented complaining of pain in the knees radiating to the hips.  He stated he had been diagnosed with arthritis in 1995.  The only surgical history noted was crush injury to the left foot in 1957; the Veteran did not report any trauma to the knees or hips.  The clinical impression was arthritis of the knees.

At University Hospital in March 2002 the Veteran complained of left shoulder pain resulting from having lifted someone off the ground; the clinical impression was shoulder strain.  The Veteran denied back pain.

As noted above, the Veteran was involved in an MVA in August 2004, following which he reported neck and back pain.

In a VA H&P examination in February 2005 the Veteran complained of chronic left foot pain since 1957 when his foot was run over by a school bus.  He also endorsed low back pain since an MVA in August 2004.  Physical examination of the musculoskeletal system was grossly normal, and the report is silent in regard to any current osteoarthritis.

A VA ambulatory care clinic note in February 2005 indicates the Veteran complained of chronic low back pain attributable to a disc problem.  He also stated a bus had run over his left foot in 1957.  Examination showed the left foot was slightly larger than the right but without swelling or tenderness.  Musculoskeletal examination was otherwise normal.  There was no indication of osteoarthritis.  The clinical impression was low back pain.

VA X-ray of the left foot in December 2005 showed healed fracture, several hammertoe deformities and degenerative arthritis in several areas of the foot.

The Veteran testified before the Board in March 2011 that arthritis was diagnosed during service.

On review of the evidence above, the Board notes the Veteran has been shown to have arthritis in the knees and the left foot.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

The Veteran asserts his belief that arthritis was diagnosed during service.   However, the STRs show otherwise and he specifically denied history of arthritis in his separation examination, and he again denied history of arthritis as late as February 1985, fifteen years after discharge from service.  The Board accordingly finds the Veteran did not have arthritis that was manifest during active service or during the first year after discharge from service.  Accordingly, the provisions of 38 C.F.R. § 3.309(a) regarding presumptive service connection for chronic arthritis do not apply.

In regard to arthritis of the knees and left foot, there is no evidence of a knee injury or left foot injury during service, nor has the Veteran articulated such an injury with any specificity.  Further, there is no indication in any of the medical evidence that the arthritis in any of these joints is related to active service.

Based on review of the evidence above the Board finds no basis on which service connection for arthritis may be granted.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.


ORDER


Service connection for cancer of the tonsil is denied.

Service connection for a disability of the peripheral nerves is denied.

Service connection for osteoarthritis is denied.


REMAND

As previously noted the Veteran has submitted a timely notice of disagreement with the rating decision denying service connection for hypertension and a herniated disc.  The RO has not provided the veteran with a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In regard to PTSD, the RO denied service connection because the evidence did not show an in-service stressor.  However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should also issue to the Veteran and his representative a statement of the case on the issues of entitlement to service connection for hypertension and for herniated disc in the lower back.  If the Veteran perfects an appeal with respect to either of those issues, the RO or the AMC should ensure that any indicated development is completed before such issues are certified for appellate consideration.

2.  The Veteran should be afforded an examination by a VA psychiatrist of psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action in Vietnam during the Tet Offensive.

The examiner should review the claims files prior to completing the examination report.  The examiner is advised the Veteran is confirmed to have been in Vietnam during the Tet Offensive, which began in January 1968.  Other reported stressors are not verified.

Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due to fear of hostile action in Vietnam.

The examiner is advised the Veteran is competent to report events in service, to include stressful events.  The examiner should determine the Veteran's credibility based on the interview and on review of the Veteran's psychiatric history of record.

The rationale for all opinions expressed should be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


